Cole, J.
The record in this case recites that the cause came on for trial, and that, the plaintiff having submitted his proofs in the action, it appeared to the circuit court that the plaintiff had failed to prove a cause of action, and the complaint was dismissed - on motion of the attorney for the defendant. This recital certainly shows that the plaintiff rested his cause upon the evidence introduced and offers of testimony made. The errors relied on for a reversal of the judgment are, the rulings of the court excluding, as it is claimed, material testimony offered to prove the allegations of the complaint. The bill of exceptions purports to contain all the testimony, and it is quite evident, if all the evidence offered had been received, that the plaintiff would not have made out *481a prima facie case. Under these circumstances the question is, Do not the errors complained of become immaterial, or fail to furnish an adequate reason for reversing the judgment? The question, we think, must he answered in the affirmative.
When it is perfectly apparent from the record that the judgment must have been the same if all the testimony erroneously rejected had been received, there is nothing unreasonable in saying that the error in excluding the evidence offered should be disregarded, as it could not have prejudiced the plaintiff. This is the view insisted upon by counsel for the defendant, and it seems to us correct. The mistake which the plaintiff made was in neglecting to prove, or omitting to offer sufficient evidence to show prima facie, a right to relief, before resting his cause. If he had sufficient evidence to sustain the allegations of the complaint, it was his duty to have offered it on the trial. The practice would be intolerable, to allow a plaintiff, upon the rejection of testimony offered to prove only one fact essential to his right of recovery — no other evidence being given or offered, — to rest his cause, and then appeal the case to this court to settle the question whether or not the court below was right in excluding the particular evidence offered. How it may be conceded that the evidence excluded in this case should have been admitted; but still, it being clear that if it had been admitted the plaintiff would have had no case, how is he injured by the ruling? TIow can it be said that the rejection of the evidence proposed was prejudicial to him, when it is clear from the record that if the evidence had been admitted, the judgment must' have been the same? If admitted, it would have been of no advantage to the plaintiff unless followed up by other testimony, which he did not give or propose to give. Had he submitted proofs which, together with the evidence offered, made a prima facie case, the question would be different. As it is,, we cannot see how he could have been prejudiced by the rejection of the testimony.
*482By the Gowi. — The judgment of the circuit court is affirmed.